          Case 1:19-cv-09156-LJL-KHP Document 30 Filed 04/30/20 Page 1 of 1

                                                                                  Sanford Heisler Sharp, LLP
                                                                                  1350 Avenue of the Americas, Floor 31
                                                                                  New York, NY 10019
                                                                                  Telephone: (646) 402-5650
                                                                                  Fax: (646) 402-5651
                                                                                  www.sanfordheisler.com

Alexandra Harwin, Partner
Co-Chair of National Title VII Practice
(646) 401-0475
aharwin@sanfordheisler.com                New York | Washington D.C. | San Francisco| San Diego | Nashville | Baltimore


                                             April 30, 2020

VIA ECF
The Honorable Katharine H. Parker
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

          Re: Robinson v. De Niro and Canal Productions, Inc., No. 1:19-cv-09156 (LJL) (KHP)

Dear Judge Parker:

       This firm represents Plaintiff Graham Chase Robinson. This joint status letter is submitted
on behalf of all parties as directed by the Court at the last status conference.

        Since the last status conference, the parties have worked diligently to advance discovery in
this matter. The parties have finalized and submitted to the Court a Stipulation and Proposed Order
Regarding Production of Electronically Stored Information. The parties have continued to identify
ESI custodians and data sources, have conferred regarding temporal parameters for ESI searches,
and have agreed to run various ESI search terms. Plaintiff timely served her objections and
responses to Defendants’ initial discovery requests. The parties have exchanged correspondence
identifying discovery disputes and are in the process of meeting and conferring in order to try to
resolve these discovery disputes without the need for Court intervention.

        As the meet-and-confer process remains ongoing, the parties do not have any issues to
bring to the Court’s attention at this time.

                                                           Respectfully submitted,



                                                           Alexandra Harwin
